(Page 2 of 22)   Exhibit
                 Case      B
                      1:16-bk-11675   Doc 55-2 Filed 08/29/19 Entered 08/29/19 09:19:43   Desc
                                             Exhibit B Page 1 of 9
(Page 3 of 22)   Case 1:16-bk-11675   Doc 55-2 Filed 08/29/19 Entered 08/29/19 09:19:43   Desc
                                             Exhibit B Page 2 of 9
(Page 4 of 22)   Case 1:16-bk-11675   Doc 55-2 Filed 08/29/19 Entered 08/29/19 09:19:43   Desc
                                             Exhibit B Page 3 of 9
(Page 5 of 22)   Case 1:16-bk-11675   Doc 55-2 Filed 08/29/19 Entered 08/29/19 09:19:43   Desc
                                             Exhibit B Page 4 of 9
(Page 6 of 22)   Case 1:16-bk-11675   Doc 55-2 Filed 08/29/19 Entered 08/29/19 09:19:43   Desc
                                             Exhibit B Page 5 of 9
(Page 7 of 22)   Case 1:16-bk-11675   Doc 55-2 Filed 08/29/19 Entered 08/29/19 09:19:43   Desc
                                             Exhibit B Page 6 of 9
(Page 8 of 22)   Case 1:16-bk-11675   Doc 55-2 Filed 08/29/19 Entered 08/29/19 09:19:43   Desc
                                             Exhibit B Page 7 of 9
(Page 9 of 22)   Case 1:16-bk-11675   Doc 55-2 Filed 08/29/19 Entered 08/29/19 09:19:43   Desc
                                             Exhibit B Page 8 of 9
(Page 10 of 22)   Case 1:16-bk-11675   Doc 55-2 Filed 08/29/19 Entered 08/29/19 09:19:43   Desc
                                              Exhibit B Page 9 of 9
